                            UNITED STATES DISTRICT COURT


                               DISTRICT OF SOUTH DAKOTA


                                    SOUTHERN DIVISION



NICHOLAS STEWART HINES,                                          4:19-CV-04108-LLP


                       Plaintiff,

        vs.                                                            ORDER


DENNIS KAEMINGK, SECRETARY OF
CORRECTIONS; OFFICIAL CAPACITY;
INDIVIDUAL CAPACITY; DARIN YOUNG,
WARDEN, SOUTH DAKOTA        STATE
PENITENTIARY; OFFICIAL CAPACITY;
INDIVIDUAL CAPACITY; CODY HANSON,
UNIT/CASE MANAGER, SDSP; OFFICIAL
CAPACITY; INDIVIDUAL   CAPACITY;
MELISSA MATURAN, ADMINISTRATIVE
REMEDY COORDINATOR,SDSP; OFFICIAL
CAPACITY;INDIVIDUAL CAPACITY;JODY
JOHNSON, YANKTON COUNTY CLERK OF
COURTS; IN BOTH OFFICIAL AND
INDIVIDUAL         CAPACITIES;       BRANDON
LABRIE, UNIT/CASE MANAGER &AMP;
UNIT/COORDINATOR SDSP; IN BOTH
OFFICIAL AND INDIVIDUAL CAPACITIES;
JANE OR JOHN DOE,IN BOTH INDIVIAUL
AND    OFFICIAL  CAPACITIES;   AND
YANKTON      COUNTY,     IN   BOTH
INDIVIDUAL AND OFFICIAL CAPACITIES;

                       Defendants.




       On June 26,2019,Plaintiff Nicholas Stewart Hines filed a pro se civil rights lawsuit under
42 U.S.C. § 1983 and requested leave to proceed in forma pauperis xmder 28 U.S.C. § 1915.
Dockets 1 and 2. The Prison Litigation Reform Act(PLRA)requires a prisoner to file "a certified
copy of the trust fimd accoimt statement (or institutional equivalent) for the prisoner for the 6-
month period immediately preceding the filing ofthe complaint." 28 U.S.C. § 1915. Hines filed a
certified copy of his prisoner trust account statement dated September 12, 2018. Docket 2 at 3.
This fails to satisfy the requirements ofthe PLRA.
         The court will provide Hines an additional thirty days to file "a certified copy of the trust
fimd aceount statement (or institutional equivalent) for the prisoner for the 6-month period
immediately preceding the filing ofthe complaint." 28 U.S.C. § 1915(a)(2). Failure to comply with
this order and submit a new certified prisoner trust account report by the deadline set will result in
dismissal without prejudice ofthis action. See In re Prison Litig. Reform Act, 105 F.3d 1131,1132
(6th Cir. 1997)("Ifan inmate not paying the full filing fee fails to provide an affidavit ofindigency
or trust account statement, the district court shall notify the prisoner of the deficiency and the
prisoner shall have thirty(30)days from the date ofthe deficiency order to correct the error or pay
the full filing fee. Ifthe prisoner does not comply with the district court's directions, the ... district
court must then order the case dismissed for want of prosecution."); see also Perry v. Boston
Scientific Family, CIV.No. 11-3464(DWF/LIB),2012 WL 694713, at *2(D. Minn.Feb. 9,2012),
report and recommendation adopted, CIV. No. 11-3464(DWF/LIB),2012 WL 694700, at *1 (D.
Minn. Mar. 1, 2012)(collecting cases holding dismissal appropriate when pro se litigant fails to
comply with pauper requirements and court orders). Thus, it is
         ORDERED that the Clerk of Court mail this order and a Prisoner Trust Account Report to
Hines.

         IT IS FURTHER ORDERED that Hines will complete a new Prisoner Trust Account
Report according to that document's directions and return it by July 29, 2019. Failure to file the
Prisoner Trust Account Report by July 29, 2019, will result in dismissal without prejudice of the
complaint.              a
         DATED JunS/T 2019.

                                                BY THE COURT:




ATTEST:
   ^TTHEW W.THELEN,CLERK                        tXwRENCE  L.PIERSOL
                                                  ^WHENCE L. PIERSC
          - //J 1'                               United States District Judge
